

114 HR 6254 IH: Don’t Block LGBTQ Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6254IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Honda (for himself, Mr. Pocan, Mr. Gallego, Mr. Norcross, Mr. Lowenthal, Ms. Moore, Ms. Norton, Mr. Quigley, Mr. Grijalva, Ms. Wilson of Florida, Ms. Schakowsky, and Ms. Edwards) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to prohibit schools and libraries that receive universal
			 service support from blocking Internet access to lesbian, gay, bisexual,
			 transgender, and queer resources, and for other purposes.
	
 1.Short titleThis Act may be cited as the Don’t Block LGBTQ Act of 2016. 2.Access to LGBTQ resources under universal service schools and libraries program (a)In generalSection 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) is amended—
 (1)by redesignating paragraph (7) as paragraph (8); (2)by inserting after paragraph (6) the following:
					
 (7)Access to LGBTQ resourcesNotwithstanding subsection (l)(2), an elementary school, secondary school, or library may not receive services at discount rates under paragraph (1)(B) if such school or library (under an Internet safety policy with respect to which certification is required under this subsection or otherwise) blocks Internet access to lesbian, gay, bisexual, transgender, and queer resources.; and
 (3)in paragraph (8) (as redesignated), by adding at the end the following:  (J)Lesbian, gay, bisexual, transgender, and queer resourcesThe term lesbian, gay, bisexual, transgender, and queer resources means information that is related to homosexuality, bisexuality, transgender identity, transgender status, gender nonconformity, gender expansive, gender identity, sexual orientation, or related topics, except that such term does not include content that is obscene, child pornography, or harmful to minors.
						.
				(b)Conforming amendments to Communications Act of 1934
 (1)Section 254Section 254(h)(4) of the Communications Act of 1934 (47 U.S.C. 254(h)(4)) is amended by striking paragraph (7)(A) and inserting paragraph (8)(A). (2)Section 271Section 271(g)(2) of the Communications Act of 1934 (47 U.S.C. 271(g)(2)) is amended by striking section 254(h)(5) and inserting section 254(h)(8).
				